Per Curiam:
This is, as was well said by the court below, a case of the gravest •importance. Mot only does it involve the title to the. principal *665administrative office of the city, but it is quite probable that its decision will turn upon questions of fact. For' these reasons it is proper that it should be tried before a jury specially selected. We. consider, however, that an impartial and satisfactory jury can be more surely and speedily obtained by a resort to the special jury panel provided for by chapter 602 of the Laws of 1901, as amended by chapter 458 of the Laws of 1904, than by an attempt to procure a struck jury. (Jerome v. New York Evening Journal Pub. Co., 124 App. Div. 372.) The notice of motion asked for an order for a struck jury, and “ for such other and further relief as to the court may seem just.” It is unnecessary, therefore, to send the case back to the Special Term.
The order appealed from will, therefore, be modified, without costs, so. as to direct that the trial be had before a jury to be drawn from the special jury list. The number of jurors, the time when the drawing shall take place, and the term of the court and the particular day of the term when such special jury must attend will be fixed by the order to be entered hereon, which must be settled on notice.
Present -- Patterson, P. J., Ingraham, McLaughlin, Olarke and Scott, JJ.
Order modified as directed in opinion, without costs; order to be entered as therein indicated. Settle order on notice: